                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ANTHONY JOSEPH PASCUZZI,                                CASE NO. C20-6135-JCC
10                             Petitioner,                   ORDER
11          v.

12   RON HAYNES,

13                             Respondent.
14

15          This matter comes before the Court on United States Magistrate Judge David Christel’s
16   Report and Recommendation (“R&R”) recommending the Court dismiss Mr. Pascuzzi’s § 2254
17   petition without prejudice because he has not obtained permission from the Court of Appeals to
18   pursue a second or successive petition (Dkt. No. 16). Mr. Pascuzzi filed a letter in which he does
19   not object to Judge Christel’s conclusion but appears to ask the Court to overlook the deficiency
20   and proceed to the merits. (See Dkt. No. 17.) However, as Judge Christel correctly concluded,
21   the Court may not consider Mr. Pascuzzi’s second or successive petition absent permission from
22   the Court of Appeals. See 28 U.S.C. § 2244(b)(3); see also Magwood v. Patterson, 561 U.S. 320,
23   330–31 (2010).
24          Thus, having reviewed the R&R and the relevant record, the Court ADOPTS the R&R,
25   DISMISSES the petition without prejudice, and DENIES a certificate of appealability. The Court
26   DIRECTS the Clerk to send copies of this order to Mr. Pascuzzi and to Judge Christel.


     ORDER
     C20-6135-JCC
     PAGE - 1
 1          DATED this 10th day of May 2021.




                                               A
 2

 3

 4
                                               John C. Coughenour
 5                                             UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-6135-JCC
     PAGE - 2
